DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 12 are presented for examination.  
Allowable Subject Matter
Claims 1 to 12 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record teaches a method and an apparatus  for transmitting data coded with a low density parity check code (LDPC), interleave and according to different coding rates.  For instance, Jeong et al. (USPAP 2016/0261280) discloses a transmitter with a segmenting device, segmenting information bits into a plurality of bit blocks, encoding the bit blocks using LDPC coding and various coding rates such as (3/15, 6/15) and various code length.  Jeong teaches that the LDPC encoder uses a parity check matrix to perform the encoding and the generated codeword further are formed into a plurality of sub-matrices (A,B,C,Z and D) wherein the sub-matrices are represented by columns and rows and indexed according to the codeword  length and code rate (see par. 0076 et seq.).  Jeong teaches that the transmitter includes a parity permutator (215) having a group-wise interleaver  interleaving the LDPC coded groups of bits (see par. 0366 et seq.).  
However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of the group-wise interleaver interleaving 0 to 47 groups of a17280- bit LDPC code.  Specifically, the prior art made of record fails to teach or fairly suggest or render obvious the combination of element with the novel 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouyang et al. (2007/0140364) teaches a wireless system with a transmitter with a block interleaver for interleaving encoded data.
Kim et al. (USPAP 2017/0201272) discloses a transmission device encoding the information bits with LDPC codes and interlaving the encoded data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112